Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  November 2, 2016                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

  152035                                                                                 Stephen J. Markman
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  CITY OF HUNTINGTON WOODS and CITY                                                           Joan L. Larsen,
  OF PLEASANT RIDGE,                                                                                    Justices
            Plaintiffs/
            Counter-Defendants-Appellants,
  v                                                          SC: 152035
                                                             COA: 321414
                                                             Oakland CC: 2013-135842-CZ
  CITY OF OAK PARK,
            Defendant/
            Counter-Plaintiff-Appellee,
  and
  45TH DISTRICT COURT,
            Defendant/Appellee.

  _________________________________________/

          On October 5, 2016, the Court heard oral argument on the application for leave to
  appeal the June 11, 2015 judgment of the Court of Appeals. We DIRECT the parties to
  participate in settlement proceedings and we appoint Chief Judge Michael J. Talbot to act
  as the mediator. The Chief Judge may direct the parties to produce any additional
  information he believes will facilitate mediation. Any additional information, statements
  or comments made during these proceedings will be confidential and will not become
  part of the record, except on motion by one of the parties. See, e.g., MCR 7.213(A)(2)(f);
  MCR 2.412(C). The mediator shall file a status report with this Court within 42 days of
  the date of this order. If mediation results in full or partial settlement of the case, the
  parties shall file, within 21 days after the filing of the notice by the mediator, a stipulation
  to dismiss (in full or in part) with this Court pursuant to MCR 7.318.

         If the parties are not able to resolve the dispute through settlement discussions, the
  date of the filing of the mediator’s status report shall be considered the date leave to
  appeal is GRANTED, for purposes of the briefing deadlines for calendar cases. The
  parties shall include among the issues to be briefed: (1) whether the revenue-sharing
  scheme provided in MCL 600.8379(1)(c) relates to a political subdivision’s obligation to
  fund a district court; (2) whether the appropriation obligation in MCL 600.8271 creates
                                                                                                               2

an independent funding obligation; (3) whether the 45th District Court is “within” the
political subdivisions of appellants or whether “the expenses of maintaining, financing, or
operating the district court . . . were incurred in” the political subdivisions of appellants
within the meaning of MCL 600.8103(3), MCL 600.8104(2), or both; (4) if so, whether
City of Oak Park is currently funding “the expenses of maintaining, financing, or
operating the district court … incurred in any other political subdivision”; and (5)
whether the 45th District Court may rescind its agreement with appellants that the district
court is not required to sit in appellants’ political subdivisions.

       The Attorney General, the Michigan District Judges Association, the                          Michigan
Court Administrators Association, the Michigan Municipal League and the                             Michigan
Townships Association are invited to file briefs amicus curiae. Other persons                       or groups
interested in the determination of the issues presented in this case may move                       the Court
for permission to file briefs amicus curiae.

       MARKMAN and LARSEN, JJ., would grant leave to appeal only.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 2, 2016
        t1026
                                                                             Clerk